PER CURIAM.
There is no basis for those portions of the orders under review which require the mortgagee to satisfy the mortgage and judgment for anything less than the amount of the final judgment plus interest accrued to the date of a valid tender, which has never occurred. Accordingly, the cause is remanded with directions to set a sale date forthwith and proceed in accordance with the applicable law and this opinion. We do not treat at length the alleged error in postponing the previously set sale because, however erroneous that part of the order, the issue is moot.